Appellant, in his petition for a rehearing, asks us to determine a point not passed on in the opinion heretofore filed in this case, viz., as to the validity of a transfer of stock made after the banking corporation went into insolvency. The findings of the court show that the corporation went into insolvency May 1, 1894, and that the transfer of stock took place January 3, 1895. Appellant contends that under these facts the transfer of stock was void. If he be correct in this latter contention, defendant did not in any sense become a stockholder of the corporation plaintiff, and the result is that the findings in this case do not support the judgment. Indeed, in appellant's petition for a rehearing he so contends. We quote his language: "He [appellant] in effect contends that the judgment is not sustained by the findings. Surely a statement on motion for a new trial cannot be made to take the place of the court's findings for the purpose of sustaining the judgment that is otherwise unsupported by the findings" In thus stating his contention counsel has overlooked the rule that on an appeal from an order denying a motion for a new trial the point that the findings do not support the judgment *Page 451 
cannot be considered. Such a point must be presented by an appeal from the judgment. This is the rule laid down inThompson v. Los Angeles Co., 125 Cal. 270, [57 P. 1015], cited by appellant, and in Re Westerfield, 96 Cal. 113, [30 P. 1104], Wheeler v. Bolton, 92 Cal. 159, [28 P. 558],Brison v. Brison, 90 Cal. 323, [27 P. 186], and other cases. The appeal in this case is from an order denying the motion for a new trial, and is not an appeal from the judgment.
Petition for rehearing is denied.
Harrison, P. J., and Cooper, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 8, 1906.